          Case 1:19-mj-07224-UA Document 1 Filed 08/02/19 Page 1 of 4

                                                        d~IGINAL
Approved:
                     ALEXANDER LI
                     Assistant United States Attorney
                                                                  I
Before:              THE HONORABLE ONA T. WANG

                                                                                      7224
                     United States Magistrate Judge
                     Southern District of New York1
                                                                  .,....~,-
 -   -   - - - - -              -   -   -   -       - -   -   X
                                                                       SEALED COMPLAINT
 UNITED STATES OF AMERICA
                                                                      Violations of
             -       v. -                                             18 u.s.c. §§ 1038(a) (1)
                                                                      and 2
 GREGORY HERMAN,
                                                                       COUNTY OF OFFENSE:
                                    Defendant.                         NEW YORK

 - - - -         -    -   - - - -           - - -   -   - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

     ROOSEVELT RICE, being duly sworn, deposes and says that he
is a Deputy United States Marshal with the United States Marshal
Service, and charges as follows:

                                          COUNT ONE
                               (False Information and Hoaxes)

     1.   On or about June 5, 2019, in the Southern District of
New York and elsewhere, GREGORY HERMAN, the defendant, did
engage in conduct with intent to intentionally convey false and
misleading information, under circumstances where such
information may reasonably have been believed, and where s u c h ~
information indicated that an activity had taken, was taking,"-----
and would take place that would constitute a violation of 18
U.S.C. chapters 2, 10, llB, 39, 40, 44, 111 and 113B, 42 U.S.C.
§ 2284, 49 U.S.C. § 46502, the second sentence of 49 U.S.C. §
46504, and 49 U.S.C. §§ 46505 (b) (3) and (c), 46506, and
60123(b), to wit, HERMAN called the Daniel Patrick Moynihan
United States Courthouse (the "Courthouse") located in
Manhattan, New York, and falsely stated that the Courthouse
would be demolished at a specific time that day.

         (Title 18, United States Code, Sections 1038(a) (1) and 2.)

     2.   The bases for my knowledge and for the foregoing
charge are, in part, described in the following paragraphs.
' .
            Case 1:19-mj-07224-UA Document 1 Filed 08/02/19 Page 2 of 4



           3.    I am a Deputy United States Marshal and have been for
      approximately 5 years.   This affidavit is based on my personal
      participation in the investigation of this matter, my
      conversations with law enforcement agents and other individuals,
      and my examination of reports and other records.   Because this
      affidavit is being submitted for the limited purpose of
      establishing probable cause, it does not include all the facts
      that I have learned during the course of my investigation.
      Where the contents of documents and the actions, statements, and
      conversations of others are reported in this complaint, they are
      reported in substance and in part, except where otherwise
      indicated.

                              The Courthouse Threat

           4.   Based on my review of law enforcement records, my
      review of business records, and my conversations with other law
      enforcement agents and other individuals, I have learned the
      following information, among other things:

                 a.    On or about June 5, 2019, a telephone number
      ending in 4690 ("Telephone Number-1") was activated using a pre-
      paid SIM card. At approximately 2:11 p.m. that day, Telephone
      Number-1 called the phone number (212) 805-0136, which is the
      main number for the Courthouse.    The caller stated, in
      substance:    "Listen up, today at exactly 2:40 p.m. the Patrick
      Moynihan building will be completely demolished.    Time is
      ticking." The caller then hung up.

                b.   Other than the Courthouse and the service number
      "#686#," the only other phone number that Telephone Number-1
      called on June 5, 2019 was a telephone number ending in 3961
      ("Telephone Number-2").  Telephone Number-1 called Telephone
      Number-2 at approximately 1:31 p.m. and 1:59 p.m., shortly
      before calling the Courthouse.   The calls to Telephone Number-2
      terminated without being completed.

                c.   On or about June 7, 2019, Telephone Number-2
      placed two completed calls to Telephone Number-1.  Telephone
      Number-1 received no other calls that day.

                              Herman is Identified

           5.   Based on my review    of law enforcement records, my
      review of court records, and    my conversations with other law
      enforcement agents and other    individuals, I have learned the
      following information, among    other things:



                                         2
      Case 1:19-mj-07224-UA Document 1 Filed 08/02/19 Page 3 of 4



          a.   On or about January 8, 2016, GREGORY HERMAN, the
defendant, pleaded guilty before the Honorable Christina Reiss,
then Chief Judge of the United States District Court for the
District of Vermont, to possession with intent to distribute
heroin, in violation of 21 U.S.C. § 841 (a) (1) and (b) (1) (C). On
or about April 15, 2016, Chief Judge Reiss sentenced HERMAN
principally to a term of imprisonment of 65 months followed by 5
years of supervised release.

          b.   On or about January 9, 2019, HERMAN began his
term of supervised release.  On or about May 30, 2019, the
United States District Court for the District of Vermont issued
an order transferring jurisdiction over HERMAN's supervised
release to the United States District Court for the Southern
District of New York.  The United States District Court for the
Southern District of New York accepted jurisdiction on or about
June 6, 2019.

          c.   Records of the United States Probation Office
reflect that GREGORY provided Telephone Number-2 as part of his
                                                     r
contact information.

          d.   Records of the United States Probation Office
further reflect that GREGORY was due to report for a urinalysis
at the Courthouse on June 5, 2019 at 3:00 p.m., approximately 49
minutes after the Telephone Number-1 called the Courthouse.
GREGORY reported for his urinalysis at approximately 3:20 p.m.
that day and tested positive for a narcotic.

      6.  On or about July 30, 2019, I participated in an
interview of GREGORY HERMAN, the defendant.  Another law
enforcement officer advised HERMAN that he was not under arrest,
was not required to answer any questions, and was free to leave
at any time.  HERMAN agreed to answer questions and stated, in
part and in substance:

             a.   HERMAN used Telephone Number-2.

          b.  HERMAN had purchased the SIM card used with
Telephone Number-1.

          c.    HERMAN had called the Courthouse in reference to
a "bomb scare."

             d.   HERMAN had hoped his urinalysis would be
cancelled.




                                   3
..          Case 1:19-mj-07224-UA Document 1 Filed 08/02/19 Page 4 of 4
' '



           WHEREFORE, deponent respectfully requests that a warrant
      issue for the arrest of GREGORY HERMAN, the defendant, and that
      he be arrested and imprisoned, or bailed, as the case may be.



                                R ~
                                Deputy United States Marshal
                                United States Marshal Service




                                        4
